Citation Nr: 1607258	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a speech disorder. 

2. Entitlement to an evaluation in excess of 10 percent for traumatic brain injury (TBI) with dizziness.  

3. Entitlement to an evaluation in excess of 10 percent for dysthymic disorder.

4. Entitlement to an evaluation in excess of 10 percent for migraine headaches.  

5. Entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease, lumbar spine.

6. Entitlement to an evaluation in excess of 10 percent for nerve damage left elbow with numbness, left hand.

7. Entitlement to service connection for radiculopathy. 

8. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Howard M. Shapiro


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to June 2009. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Offices (ROs) in Atlanta, Georgia and Denver, Colorado.  The case came to the Board from the Denver RO.

By August 2014 correspondence from the Veteran, a prior Travel Board hearing request was withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The Veteran's records are now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of entitlement to a TDIU, service connection for radiculopathy, and increased evaluations for TBI, a dysthymic disorder, migraine headaches, degenerative disc disease of the lumbar spine, nerve damage of the left elbow with numbness of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's current speech disorder is as likely as not due to his service-connected TBI. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a speech disorder, secondary to his service-connected TBI. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination regarding the adjudicated issue, no discussion of compliance with VA's duties to notify and assist is necessary.

Pertinent Law and Regulations - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).

Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F. 3d. 1372 (2007).  A layman is competent to report what he perceives through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).

Factual Background and Legal Analysis

The Veteran contends that he has a speech impairment that was caused by his in-service TBI.  He has submitted statements from people close to him that indicate he currently suffers from a stutter that did not exist prior to his in-service head injury.   

An August 3, 2008 "Commander's Statement" reported that the Veteran injured himself on an airborne operation in April 2008.  He was treated for a head injury and was put on two weeks of convalescent leave.  He was then enrolled in TBI, Division Mental Health, and seen by unit providers.  It was noted that the Veteran was struggling to communicate. 

On August 4, the Veteran underwent neuropsychiatric testing.  The results of this evaluation were determined to be consistent with a diagnosis of malingering.  

On November 14 2008, the Veteran was seen in the speech pathology clinic for "an acquired stuttering disorder."  The Veteran reported that he had a TBI earlier that year and that he "has had problems with fluency since his accident."

A February 17, 2009 letter from Womack Army Medical Center stated that the Veteran had been referred to Speech Therapy and he had undergone speech rehabilitation.  The letter stated that the Veteran does have a stuttering disorder that likely is a result of his jump injury.

A mental health consult from July 2009 at the Fayetteville VAMC indicated that the Veteran had "halting speech throughout the entire assessment."  

On July 7, 2010, the Veteran underwent a VA mental health examination.   The examiner stated that "the etiology of the Veteran's speech impediment is unknown. The Veteran noted that he has had his speech impediment since childhood."

On July 17, 2010, the Veteran underwent a VA examination regarding his service-connected TBI.  The examiner diagnosed the Veteran with a mild TBI with residuals that included "speech deficits with decreased fluency and multiple contributing factors."  It was noted that the Veteran's primary language was not English, and that some speech deficits were attributable to this factor; however, this was "complicated" by stuttering of unknown etiology and "word finding deficits."  The examiner reported that the stuttering is not a speech deficit that is typically seen in TBI and is typically due to genetics, child development, neurophysiology, and family dynamics.    

In February 2012, J. M., the Veteran's wife, stated the Veteran's stuttering began after the accident.  "He never stuttered before the accident.  His stutter is very noticeable and is always present."  M.M., his friend stated that "He did not stutter before joining the Army... Although, [the Veteran] seems to think the stutter is getting better, I have not seen any changes."

The Board finds that the Veteran has an acquired speech disorder that began as likely as not as the result of his in-service TBI.  The Board finds probative the diagnosis of the July 17, 2010 examiner that the Veteran had speech deficits that were a residual of his TBI and the statement of the official from Womack Army Medical Center that the Veteran's stuttering disorder was likely a result of his jump injury.  The Board also finds probative the lay statements of the Veteran's wife and his friend that the Veteran did not have a stutter prior to his in-service head injury and that he continues to have difficulty speaking.  

To the extent the evidence indicates that the Veteran has reported that this condition pre-existed service, the Board finds this evidence less probative than the other evidence of record.  The record contains several other statements by the Veteran that conflict with this statement, and it is unclear whether this statement is referring to the Veteran's stutter or any deficit related to English being a secondary language.  As the evidence is at least in equipoise whether the Veteran began suffering from his current speech disorder during service and that his speech disorder is due to his service-connected TBI, the Board finds that service connection for a speech disorder is warranted.  38 C.F.R. §§ 3.303, 3.310.  Therefore, based on the lay and clinical evidence of record, the benefit of the doubt is thus resolved in favor of the Veteran in granting service connection for a speech disorder as due to his service-connected TBI.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a speech disorder, secondary to service-connected TBI, is granted.  


REMAND

The Veteran seeks a higher initial rating for his service-connected TBI.  In light of the Board's grant of service connection for a speech disorder, secondary to service-connected TBI, the Board finds that the AOJ must first assign an initial rating in relation to this grant of service-connection, including possibly including this condition in his rating for his service-connected TBI.  As the Board does not have jurisdiction to adjudicate the Veteran's rating for a speech disorder in the first instance and as communication is one of the facets of cognitive impairment that are used to rate service-connected TBI, the Board finds that the Veteran's claim for a higher initial rating for his service-connected TBI must be remanded to the AOJ as intertwined with the assignment of the initial rating for his service-connected speech disorder, secondary to TBI. See 38 C.F.R. § 19.9; Harris v. Derwinski, 1 Vet. App. 181.  

Regarding the Veteran's claim for a higher initial rating for his service-connected dysthymic disorder, the Board finds that additional development is necessary.  In January 2013, the Veteran underwent a VA examination regarding his psychiatric condition.  The examiner diagnosed the Veteran with a dysthymic disorder, personality disorder, and cannabis abuse.  The examiner opined that it was possible to differentiate the Veteran's symptoms attributed to each mental health diagnosis and to differentiate these symptoms from his service-connected TBI.  The examiner stated that "all of the Veteran's symptoms are attributable to his personality disorder, with the exception of his cannabis abuse."  This opinion appears to be internally inconsistent.  It appears that the examiner is either opining that the Veteran either does not have a dysthymic disorder, which would be inconsistent with the diagnosis of such a condition, or that the symptoms of this disorder are fully encompassed by the personality disorder, which the examiner reported could be differentiated from each diagnosis.  As the Veteran's private examination does not discuss differentiation of symptoms from the Veteran's various diagnoses, the Board finds that an addendum opinion should be sought.  See Barr v. Nicholson, 21 Vet. App. 303; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the January 2013 migraine headache examination is inadequate for rating purposes.  The examiner opined that the Veteran would suffer from headaches that would occur approximately twice per week, but did not indicate any current prostrating attacks of migraine or non-migraine headache pain.  The examiner indicated that the Veteran's condition was not causing any functional impairment, including on his ability to work.  This appears to conflict with the lay statements of record, as well as, the evaluation of Dr. Isakov and the July 2010 VA examiner that indicated the Veteran had headaches that would cause him to lie down 3-4 times per week.  Accordingly, the Board finds that a new, VA examination should be afforded to determine the current severity of the Veteran's migraine headaches.  

Regarding the Veteran's claim for a higher initial rating for degenerative disc disease of the lumbar spine and nerve damage of the left elbow, the evidence indicates that the Veteran's condition may have worsened since his most recent VA examinations for these conditions.  In August 2014, the Veteran reported numbness of all four extremities that caused him to seek treatment at Gwinnett Medical Center in Lawrenceville, Georgia.  The Veteran indicated that he had a severe burning, buzzing sensation in his whole body, but "mostly, my left arm."  While he indicated that the condition has alleviated to some extent since the initial incident, he reported that the condition in his left hand "never went away," and also reported continued difficulty voiding and using his genitals.  Review of the medical records submitted from Gwinnett Medical Center and the Atlanta VAMC indicate that initially a heart condition or a back condition were initially thought to be the cause of his symptoms.  As the Veteran has alleged worsening symptoms and medical records reflect these complaints of worsened symptoms, the Board finds that an updated medical evaluation for these conditions should be afforded. 

Finally, following an October 2013 rating decision, which denied of entitlement to a TDIU and entitlement to service-connection for radiculopathy, the Veteran filed a notice of disagreement (NOD) in April 2014 with these determinations.  No statement of the case has been issued.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate copies with the claims folder.

2. Undertake appropriate steps to assign an initial rating for the Veteran's speech disorder.

3. If possible, obtain an addendum opinion regarding the current extent of the symptoms attributable to his service-connected dysthymic disorder.  If the examiner is unable to attribute any separate symptoms to the Veteran's dysthymic disorder, the examiner is asked to provide a rationale for the diagnosis of this condition and the opinion that it was possible to differentiate the Veteran's symptoms attributed to each mental health diagnosis.  

If it is not possible to obtain an addendum opinion, the Veteran should be scheduled for a new examination to determine the current extent of the symptoms attributable to his service-connected dysthymic disorder.  The claims folder and access to Virtual VA/VBMS must be made available to the examiner.  All necessary tests and studies should be performed.  The report of the examination should contain a detailed account of all clinical manifestations of the condition. 

4. Schedule the Veteran for examinations to determine the current extent of his migraine headache condition, degenerative disc disease of the lumbar spine, and nerve damage of the left elbow.  Any examiners should be provided access to the claims folder in Virtual VA/VBMS. The examiners should provide a detailed review of the Veteran's pertinent medical history and current complaints.  All necessary tests and studies should be performed.  All current functional impairment related to these conditions should be set out in detail.

5. Issue a Statement of the Case addressing the issue of entitlement to a TDIU and entitlement to service-connection for radiculopathy.  Only if the Veteran or his representative submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

6. Following any other appropriate development, readjudicate the Veteran's remaining issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


